Case 0:18-cv-61984-FAM Document 10 Entered on FLSD Docket 10/05/2018 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                   CASE NO.: 0:18cv61984

  POLLY BASSETT,

         Plaintiff,

  v.

  WAL-MART STORES EAST, LP,

         Defendant.
                                                    /

                        NOTICE OF SELECTION OF MEDIATOR

         Pursuant to S.D. Fla. L.R. 16.2(d) and Court’s Scheduling Order Setting Trial [DE

  7], Plaintiff Polly Bassett and Defendant Wal-Mart Stores East, LP, respectfully provide

  notice to the Court that they have selected Robert Dulberg of Salmon & Dulberg Dispute

  Resolution, as a mediator in the above-captioned litigation. The details of the mediation are

  as follows:

  Mediator:            Mr. Robert Dulberg, Esq.

  Date and Time:       The parties are working together to schedule mediation for a mutually
                       convenient date prior to the proposed mediation deadline and will file
                       a Notice with the Court once a date has been agreed to.

  Location:            Salmon & Dulberg
                       101 N.E. Third Ave.
                       Suite 1500
                       Fort Lauderdale, Florida 33301
Case 0:18-cv-61984-FAM Document 10 Entered on FLSD Docket 10/05/2018 Page 2 of 3



  Dated: October 5, 2018

  Respectfully submitted,

  Attorneys for Defendant                   Attorneys for Plaintiff

  By: /s/ Annalisa Gutierrez                /s/ Matthew S. Tucker
  Jerry D. Hamilton, Esq.                   Matthew S. Tucker, Esq.
  Florida Bar No. 970700                    Florida Bar No. 90047
  jhamilton@hamiltonmillerlaw.com           matt@tuckerup.com
  Annalisa Gutierrez, Esq.                  Tucker Law
  Florida Bar No.: 97940                    200 S.E. 6th Street
  agutierrez@hamiltonmillerlaw.com          Suite 405
  Gilda M. Chavez, Esq.                     Fort Lauderdale, Florida 33301
  Florida Bar No.: 973173                   Telelphone: (954) 204-0444
  gchavez@hamiltonmillerlaw.com             Facsimile: (954) 358-4946
  HAMILTON, MILLER & BIRTHISEL,
  LLP
  150 Southeast Second Avenue, Suite 1200
  Miami, Florida 33131-2332
  Telephone: (305) 379-3686
  Facsimile:   (305) 379-3690
Case 0:18-cv-61984-FAM Document 10 Entered on FLSD Docket 10/05/2018 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 5, 2018, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing is

  being served this day on all counsel of record or pro se parties identified on the following

  Service List in the manner specified, either via transmission of Notices of Electronic Filing

  generated by CM/ECF or in some other authorized manner for those counsel or parties

  who are not authorized to receive electronically notices of Electronic Filing.

                                             /s/ Annalisa Gutierrez
                                             Annalisa Gutierrez, Esq.



                                        SERVICE LIST

  Matthew S. Tucker, Esq.
  Florida Bar No. 90047
  matt@tuckerup.com
  Tucker Law
  200 S.E. 6th Street
  Suite 405
  Fort Lauderdale, Florida 33301
  Telelphone: (954) 204-0444
  Facsimile: (954) 358-4946
  Attorneys for Plaintiff
